Appellate Case: 21-6172     Document: 010110694245          Date Filed: 06/08/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                                June 8, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-6172
                                                       (D.C. Nos. 5:21-CV-01167-R &
  STEVEN M. ALFORD ORECCHIO,                               (5:18-CR-00218-R-1)
                                                               (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

        Steven M. Alford Orecchio, a federal prisoner acting pro se,1 seeks a certificate of

 appealability (“COA”) to challenge the district court’s denial of his motion under

 28 U.S.C. § 2255 to vacate, set aside, or correct sentence. He also moves to proceed in

 forma pauperis (“IFP”). Mr. Orecchio filed his § 2255 motion beyond the one-year

 statute of limitations, and he has not met his burden to establish equitable tolling, so we

 deny a COA and dismiss this matter. Because Mr. Orecchio’s arguments are not frivolous

 and he lacks the financial ability to pay the filing fee, we grant his motion to proceed IFP.


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
        1
         Because Mr. Orecchio is proceeding pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-6172      Document: 010110694245          Date Filed: 06/08/2022       Page: 2



                                   I.     BACKGROUND

        Mr. Orecchio pleaded guilty to two counts of sexual exploitation of a child in

 violation of 18 U.S.C. § 2251(a). The district court sentenced Mr. Orecchio to a total of

 480 months of imprisonment. The district court entered the judgment on June 10, 2019.

 Mr. Orecchio did not file a direct appeal, so the sentence became final on June 25, 2019,

 the day after the last day to file a direct appeal. See Fed. R. App. P. 4(b)(1)(A)(i) (“In a

 criminal case, a defendant’s notice of appeal must be filed in the district court within 14

 days after the later of . . . the entry of either the judgment or the order being appealed.”).

        Mr. Orecchio filed a § 2255 motion on June 30, 2021,2 arguing his attorney

 provided constitutionally ineffective assistance. Because the judgment had become final

 more than one year prior, Mr. Orecchio argued the statute of limitations should be

 equitably tolled because he

        did not have access to his case materials and could not access the law
        library to perform the legal research for th[e] motion. Movant exercised his
        due diligence by consistently writing to [his attorney] until [his attorney]
        produced movant’s case materials in September 2020 for the first time. In
        March 2021, USP Tucson resumed modified operations, and this motion
        follows.
 ROA Vol. 1 at 59.




        2
         The district court used the June 30, 2021, filing date because Mr. Orecchio
 represented that was the day he placed the motion in the mailbox. See United States v.
 Gray, 182 F.3d 762, 765 n.4 (10th Cir. 1999) (applying the mailbox rule to § 2255
 motions). We apply the same filing date here.
                                                2
Appellate Case: 21-6172      Document: 010110694245         Date Filed: 06/08/2022         Page: 3



        The district court denied Mr. Orecchio’s request to toll the statute of limitations

 because he had not shown an extraordinary circumstance that justifies equitable tolling or

 that he acted with reasonable diligence. The district court also declined to issue a COA.

        Mr. Orecchio seeks a COA to appeal the denial of his § 2255 motion.

                                    II.    DISCUSSION

                                          A.       COA

        Before we can review the denial of a motion for post-conviction relief under

 28 U.S.C. § 2255 on appeal, Mr. Orecchio must obtain a COA. 28 U.S.C. § 2253(c)(1);

 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). We will grant a COA “only if the

 applicant has made a substantial showing of the denial of a constitutional right.” 28

 U.S.C. § 2253(c)(2). “When . . . the district court denies relief on procedural grounds, the

 [defendant] seeking a COA must show both ‘that jurists of reason would find it debatable

 whether the [motion] states a valid claim of the denial of a constitutional right and that

 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.’” Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012) (quoting Slack v.

 McDaniel, 529 U.S. 473, 484 (2000)); see also United States v. Baker, 718 F.3d 1204,

 1206 (10th Cir. 2013) (applying this standard to the COA analysis in the § 2255 context).

 As an initial matter, we consider if reasonable jurists could debate whether the district

 court was correct in denying the motion for being untimely. Because it is not debatable

 that the motion was untimely and Mr. Orecchio has not met his burden to show he has

 met the requirements for equitable tolling, we deny a COA.



                                               3
Appellate Case: 21-6172      Document: 010110694245          Date Filed: 06/08/2022      Page: 4



        As relevant here, a defendant must bring a § 2255 motion within one year of “the

 date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). If a

 defendant brings a § 2255 motion beyond the one-year statute of limitations, then the

 motion is barred unless the district court grants equitable tolling of the statute of

 limitations. United States v. Gabaldon, 522 F.3d 1121, 1124 (10th Cir. 2008). “Equitable

 tolling of the limitations period is available when an inmate diligently pursues his claims

 and demonstrates that the failure to timely file was caused by extraordinary

 circumstances beyond his control.” Id. (internal quotation marks omitted). “Equitable

 tolling is a rare remedy to be applied in unusual circumstances.” Yang v. Archuleta,

 525 F.3d 925, 929 (10th Cir. 2008) (quoting Wallace v. Kato, 549 U.S. 384, 396 (2007));

 see also United States v. Sheridan, 561 F. App’x 689, 692 (10th Cir. 2014) (unpublished)

 (describing equitable tolling in the § 2255 context). A defendant “bears a strong burden

 to show specific facts to support his claim of extraordinary circumstances and due

 diligence.” Yang, 525 F.3d at 928 (quoting Brown v. Barrow, 512 F.3d 1304, 1307

 (11th Cir. 2008)); see also United States v. Halcrombe, 700 F. App’x 810, 815 (10th Cir.

 2017) (unpublished) (applying this standard in the § 2255 context). We review the district

 court’s decision whether to apply equitable tolling for abuse of discretion. Gabaldon,

 522 F.3d at 1124.

        Here, Mr. Orecchio’s judgment of conviction became final on June 25, 2019, so

 the time for Mr. Orecchio to file a § 2255 motion was from June 25, 2019, through

 June 25, 2020. See United States v. Hurst, 322 F.3d 1256, 1261–62 (10th Cir. 2003)

 (applying the anniversary method to calculate timeliness of § 2255 motions).

                                                4
Appellate Case: 21-6172       Document: 010110694245        Date Filed: 06/08/2022        Page: 5



 Mr. Orecchio filed his § 2255 motion on June 30, 2021, more than one year after the

 statute of limitations had expired. In his motion, Mr. Orecchio argued for equitable

 tolling because (1) he consistently wrote to his attorney but did not receive his case

 materials until September 2020 and (2) he did not have access to the law library until

 March 2021 due to COVID-19.

        Mr. Orecchio has not met his burden to show the district court reached a debatable

 or wrong conclusion when holding an extraordinary circumstance did not prevent him

 from filing a timely motion. Mr. Orecchio contends he should benefit from equitable

 tolling because he did not have access to his own case materials until September 2020.

 The inability to access legal materials can constitute an extraordinary circumstance to

 justify equitable tolling. Gabaldon, 522 F.3d at 1125–26. Even so, Mr. Orecchio must

 meet his strong burden to include specific facts showing that the inability to access his

 own case materials prevented him from bringing a timely motion and that he exercised

 due diligence. United States v. Oakes, 445 F. App’x 88, 93 (10th Cir. 2011)

 (unpublished); see also Weibley v. Kaiser, 50 F. App’x 399, 403 (10th Cir. 2002)

 (unpublished) (denying equitable tolling “because [the pro se petitioner did] not allege

 specific facts that demonstrate how his alleged denial of [his legal] materials impeded his

 ability to file a federal habeas petition”).

        While Mr. Orecchio explained that he “consistently wr[o]t[e] to [his attorney] until

 [his attorney] produced [his] case materials in September 2020 for the first time,” he did

 not include specific facts showing how the lack of his case materials prevented him from

 filing a timely § 2255 motion. ROA Vol. 1 at 59. Without more, it is not clear what case

                                                5
Appellate Case: 21-6172      Document: 010110694245          Date Filed: 06/08/2022          Page: 6



 materials Mr. Orecchio needed to file a timely motion and why he needed them. For

 example, Mr. Orecchio does not argue he could not have discovered the facts supporting

 his claims without the case materials. Rather, Mr. Orecchio could have known by his

 memory of the proceedings that his attorney did not move to dismiss any of the charges

 before the plea agreement nor object to the calculation of the sentence under the United

 States Sentencing Guidelines. Moreover, Mr. Orecchio’s final claim that his attorney

 failed to present mitigating evidence of Mr. Orecchio’s bipolar disorder diagnosis is not

 supported by the record and thus could not have been discovered by receiving the case

 materials. Thus, Mr. Orecchio has not met his burden to show his lack of case materials

 was an extraordinary circumstance that prevented him from timely filing his motion. See

 Kenneth v. Martinez, 771 F. App’x 862, 865 (10th Cir. 2019) (unpublished) (affirming

 the district court’s decision not to equitably toll the statute of limitations where the

 § 2254 petitioner’s attorney “declined to provide [the petitioner] with court documents”

 and “[the petitioner] failed to explain to the district court why he needed the documents

 to pursue postconviction relief”).

        Mr. Orecchio also argued the time to file his motion should be equitably tolled

 because he did not have access to a law library until March 2021. As the district court

 noted, “[t]he lack of a [law] library” alone “does not rise to the level of an exceptional

 and extraordinary circumstance.” Oakes, 445 F. App’x at 93. To establish an

 extraordinary circumstance, “the inmate . . . must go one step further and demonstrate

 that the alleged shortcomings in the library . . . hindered his efforts to pursue a legal

 claim.” Id. at 94 (quoting Lewis v. Casey, 518 U.S. 343, 351 (1996)). It is not debatable

                                                6
Appellate Case: 21-6172      Document: 010110694245         Date Filed: 06/08/2022      Page: 7



 that Mr. Orecchio has not made such a showing. Furthermore, Mr. Orecchio provided no

 facts about how he diligently pursued his legal rights without law library access. See id.

        In sum, it is not debatable that Mr. Orecchio did not file his § 2255 motion within

 the one-year statutory period. Moreover, it is not debatable that the district court did not

 abuse its discretion by declining to toll the statute of limitations. As such, we deny a

 COA.

                                          B.       IFP

        We turn now to Mr. Orecchio’s motion to proceed IFP. See Fed. R. App.

 P. 24(a)(5). To proceed IFP, Mr. Orecchio “must show a financial inability to pay the

 required filing fees and the existence of a reasoned, nonfrivolous argument on the law

 and facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d

 502, 505 (10th Cir. 1991). An argument “is frivolous when the result is obvious, or the

 appellant’s arguments [] are wholly without merit.” Ford v. Pryor, 552 F.3d 1174, 1180

 (10th Cir. 2008).

        Mr. Orecchio argues the district court erred by denying his § 2255 motion because

 the district court failed to consider whether his lack of case materials was an

 extraordinary circumstance justifying equitable tolling. This circuit has said a lack of

 legal materials can constitute an extraordinary circumstance that could justify equitable

 tolling. Gabaldon, 522 F.3d at 1125–26. Although Mr. Orecchio has shown no specific

 facts about why his lack of case materials was an extraordinary circumstance that

 prevented him from bringing a timely motion, his argument is not “wholly without

 merit.” Ford, 552 F.3d at 1180; see also Yang, 525 F.3d at 931 n.10 (concluding an

                                               7
Appellate Case: 21-6172      Document: 010110694245          Date Filed: 06/08/2022      Page: 8



 unsuccessful argument was not frivolous in part because “general authority” supported

 the petitioner’s position). It is simply underdeveloped. Mr. Orecchio has also shown that

 he does not have the financial ability to pay the filing fees with his financial declaration.

 Therefore, we grant Mr. Orecchio’s motion to proceed IFP.

                                   III.    CONCLUSION

        For the reasons stated above, we DENY Mr. Orecchio’s request for a COA and

 DISMISS this matter. We also GRANT his motion to proceed IFP.



                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge




                                               8